                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        UNITED STATES OF AMERICA,                      Case No. 15-cr-00285-LHK-1 (VKD)
                                                         Plaintiff,
                                   9
                                                                                           ORDER GRANTING IN PART AND
                                                  v.                                       DENYING IN PART MOTION FOR
                                  10
                                                                                           ISSUANCE OF RULE 17(C)
                                  11        DANIEL CHAVEZ, et al.,                         SUBPOENAS
                                                         Defendants.                       Re: Dkt. No. 758
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Defendant Daniel Chavez moves for an order authorizing issuance of subpoenas directing

                                  15   the pre-trial production of documents pursuant to Rule 17(c) of the Federal Rules of Criminal

                                  16   Procedure. Dkt. No. 758. Mr. Chavez seeks production of documents concerning evidence (or

                                  17   lack thereof) of his alleged gang membership, uncharged crimes he is alleged to have committed,

                                  18   and any statements that he has given. The proposed subpoenas are directed to thirteen local law

                                  19   enforcement agencies, one local probation department, and the California Department of

                                  20   Corrections and Rehabilitation (“CDCR”). The United States opposes the motion. Dkt. No. 760.

                                  21            The Court conducted a hearing on Mr. Chavez’s motion on October 31, 2019. Dkt. No.

                                  22   766. Based on the parties’ submissions and arguments at the hearing, the Court concludes that Mr.

                                  23   Chavez may serve a documents subpoena on each of the identified agencies, so long as he

                                  24   describes the documents sought with greater specificity.

                                  25   I.       BACKGROUND
                                  26            Mr. Chavez is charged in a superseding indictment with multiple counts, including

                                  27   racketeering, conspiracy, murder, attempted murder, robbery, and assault, arising from a criminal

                                  28   enterprise involving Salinas-based street gangs affiliated with the Nuestra Familia prison gang.
                                   1   Dkt. No. 40 ¶¶ 6-15. The government contends that Mr. Chavez is the squad leader of the

                                   2   criminal enterprise. Id. ¶ 17. In addition to the specific criminal acts charged against him in the

                                   3   superseding indictment, the government has provided notice to Mr. Chavez’s counsel of

                                   4   approximately 130 other criminal acts—including murder, attempted murder, and armed robbery,

                                   5   dating back to February 10, 2003—that it may seek to prove at the time of trial. Dkt. No. 758 at 5.

                                   6   The government also has indicated its intent to seek the death penalty if Mr. Chavez is convicted.

                                   7   See Dkt. No. 738 at 7–8 (setting deadlines for disclosure of evidence supporting aggravating

                                   8   factors for death penalty and motion practice related to application of death penalty to Mr.

                                   9   Chavez).

                                  10          During the course of proceedings in this case, the government has identified a number of

                                  11   state and local law enforcement and other agencies that may have information relevant to this case.

                                  12   However, the government has taken the position that these entities are not part of the prosecution
Northern District of California
 United States District Court




                                  13   team, and none has been designated as investigative agency assisting the government in this case.

                                  14   Accordingly, the United States Attorney’s office states that it assumes no obligation to obtain

                                  15   information from any of these entities or to produce such information as part of its discovery

                                  16   responsibilities. See Dkt. No. 123 at 2; Dkt. No. 766.

                                  17          In view of the government’s position, Mr. Chavez seeks permission to serve Rule 17(c)

                                  18   document subpoenas seeking the following categories of documents from a number of state and

                                  19   local agencies:

                                  20          Any and all documents and materials, however kept, in the possession of the [insert named
                                              entity] regarding Daniel Chavez (date of birth: 12/17/1981), Social Security number
                                  21
                                              [redacted], California Driver’s License No. [redacted] and that specifically:
                                  22
                                                  1) Relate to Daniel Chavez’s alleged membership in any of the following entities:
                                  23                    Nuestra Familia
                                                        Norteños
                                  24                    East Las Casitas (ELC)
                                                        Salinas East Market (SEM)
                                  25
                                                        Santa Rita
                                  26
                                                  2) Relate to any and all crimes that the [insert named entity] contends were committed
                                  27                 by Daniel Chavez in the jurisdiction covered by [that entity] from the period of
                                                     February 10, 2003 to the present day.
                                  28
                                                                                         2
                                                    3) Relate to any statements made by Daniel Chavez to [insert named entry], whether
                                   1                   oral or written, including any and all such statements.
                                   2
                                                    4) In the event that a privilege is asserted for any materials that might be responsive to
                                   3                   items (1) through (3), a privilege log providing a description of the materials and a
                                                       citation to the claimed privilege.
                                   4
                                       Dkt. No. 758 at 2–3. Mr. Chavez wishes to serve a subpoena with these document requests on
                                   5
                                       each of the following entities:1
                                   6
                                                    1. Alameda County Sheriff’s Office
                                   7
                                                    2. California Department of Corrections and Rehabilitation
                                   8
                                                    3. Capitola Police Department
                                   9
                                                    4. Del Rey Oaks Police Department
                                  10
                                                    5. Gilroy Police Department
                                  11
                                                    6. Hollister Police Department
                                  12
Northern District of California




                                                    7. Monterey County Probation Department
 United States District Court




                                  13
                                                    8. Monterey County Sheriff’s Office
                                  14
                                                    9. Salinas Police Department
                                  15
                                                    10. San Jose Police Department
                                  16
                                                    11. Santa Clara County Sheriff’s Office
                                  17
                                                    12. Santa Cruz County Sheriff’s Office
                                  18
                                                    13. Santa Maria Police Department
                                  19
                                                    14. Turlock Police Department
                                  20
                                                    15. Watsonville Police Department
                                  21
                                       Id. at 3.
                                  22
                                               The government objects to the service of all of the proposed subpoenas. Dkt. No. 760.
                                  23
                                       II.     DISCUSSION
                                  24
                                               A.      The Government’s Standing
                                  25
                                               Although Mr. Chavez does not press the issue, the Court first considers whether the United
                                  26
                                  27
                                       1
                                  28    Mr. Chavez advises that the proposed subpoena to the Monterey County Probation Department
                                       will not include a request for item (2).
                                                                                     3
                                   1   States has standing to object to the issuance of the proposed subpoenas. The Court concludes that

                                   2   it does not.

                                   3           The government asserts that it has an interest in protecting the spirit of cooperation

                                   4   between local and federal law enforcement. Dkt. No. 760 at 3. The government does not explain

                                   5   how such an interest is implicated in this case, given that the government insists that it is not

                                   6   actively cooperating with any of the agencies in the investigation or prosecution of this matter—at

                                   7   least not to the extent that would trigger the government’s discovery obligations under Rule 16(a).

                                   8   The government relies on United States v. Jenkins, 895 F. Supp. 1389, 1393 (D. Haw. 1995) to

                                   9   support its standing argument, but that case is distinguishable. In Jenkins, the district court found

                                  10   that the government had an interest in protecting an alleged rape victim (a witness in the case)

                                  11   from undue harassment, and therefore possessed standing to move to quash a subpoena for the

                                  12   victim’s medical records. No such interest is implicated here.
Northern District of California
 United States District Court




                                  13           The government also asserts that it has an interest in ensuring that Rule 17(c) is not abused.

                                  14   However, the government cites no authority for its argument that such an interest confers standing,

                                  15   and at least two judges in this district have concluded that it does not. See United States v.

                                  16   Johnson, No. 14-cr-00412, 2014 WL 6068089 at *3 (N.D. Cal. Nov. 13, 2014); United States v.

                                  17   Ortiz, No. 12-cr-00119, 2013 WL 6842559 at *2–3 (N.D. Cal. Dec. 27, 2013).

                                  18           Although the United States lacks standing to object to the issuance of the subpoenas, the

                                  19   Court will still evaluate whether the subpoenas meet the requirements of Rule 17(c). See Jenkins,

                                  20   895 F. Supp. at 1395 (observing that “the need for the court’s approval of pretrial production of

                                  21   documents weighs heavily in favor of requiring all parties to apply with the court for subpoenas”

                                  22   sought under Rule 17(c)).

                                  23           B.     Proposed Document Subpoenas
                                  24           Rule 17(c) permits the issuance of a subpoena for the production of documents in advance

                                  25   of trial. Fed. R. Crim. P. 17(c). It is not intended to provide a means for obtaining broad

                                  26   discovery in criminal cases. Rather, Rule 17(c) subpoenas may be used to obtain pretrial

                                  27   production of evidence when the moving party can show that the documents are (1) relevant, (2)

                                  28   admissible, and (3) specifically described. United States v. Nixon, 418 U.S. 683, 699 (1974).
                                                                                          4
                                   1           Mr. Chavez persuasively argues that the documents he seeks concerning his alleged role in

                                   2   Nuestra Familia and its associated gangs, other uncharged crimes related to the alleged criminal

                                   3   enterprise, and statements made by Mr. Chavez himself are relevant and admissible in both the

                                   4   guilt and penalty phases of this prosecution, particularly in view of the government’s stated

                                   5   intention to seek the death penalty. See Dkt. No. 758 at 7, 10–11; Dkt. No. 761 at 6–7. In

                                   6   addition, Mr. Chavez points to specific information already obtained during his counsel’s

                                   7   investigation of the case that suggests at least one of the agencies at issue has exculpatory

                                   8   information that the government has not produced in discovery. See Dkt. No. 758 at 6. In other

                                   9   words, Mr. Chavez has established that the proposed subpoenas are not merely a “fishing

                                  10   expedition.” See Nixon, 418 U.S. at 699–700.

                                  11           However, the documents sought in the proposed subpoenas are not described with the

                                  12   specificity Nixon requires, as items (1)-(3) rely on the formulation “any and all documents . . . that
Northern District of California
 United States District Court




                                  13   relate to” a particular subject matter. Such a formulation does not describe the documents sought

                                  14   with sufficient particularity so that the responding agencies can identify the specific material

                                  15   requested. As discussed at the hearing, these items can and should be described with greater

                                  16   specificity.2

                                  17   III.    CONCLUSION
                                  18           For the reasons described above, the Court concludes that Mr. Chavez may serve

                                  19   subpoenas on the fifteen state and local agencies identified above, so long as he describes the

                                  20   documents sought in items (1)-(3) with greater specificity. Mr. Chavez shall submit his revised

                                  21   proposed subpoenas to the Court for review and approval, with a proposed return date that permits

                                  22   a reasonable amount of time for compliance. The subpoenas shall specify that responsive

                                  23   documents shall be produced to the Court. Fed. R. Crim. P. 17(c)(1).

                                  24           Any party may object to this non-dispositive order pursuant to Rule 59(a) within 14 days.

                                  25   Failure to object waives a party’s right to review.

                                  26
                                       2
                                  27     The Court notes that the United States has itself sought and obtained a court order to serve Rule
                                       17(c) subpoenas on several state and local agencies, where the subpoenas use similarly broad
                                  28   formulations. See Dkt. No. 621 at 4. Given the government’s own efforts to obtain information
                                       from third parties, its present objections to Mr. Chavez’s proposed subpoenas ring hollow.
                                                                                          5
                                   1         IT IS SO ORDERED.

                                   2   Dated: November 12, 2019

                                   3

                                   4
                                                                      VIRGINIA K. DEMARCHI
                                   5                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  6
